OPINION — AG — ** MOTOR VEHICLE — LEASE — COUNTY COMMISSIONERS ** (1) UNDER THE PROVISIONS OF 62 O.S. 430.1 [62-430.1] (MACHINERY, RENTAL) AND ON THE BASIS OF THE FACTS MENTIONED, THE BOARD OF COUNTY COMMISSIONERS WOULD HAVE THE AUTHORITY TO PASS A RESOLUTION TERMINATING THE LEASE AGREEMENT (FOR A MOTOR VEHICLE) IN QUESTION, AND TO DISCONTINUE THE PAYMENT OF THE UNEARNED RENTALS, SAID RESOLUTION TO BE ENTERED INTO THE COMMISSIONER'S MINUTES, CERTIFYING "THAT THE CONTINUANCE OF SUCH RENTAL IS UNNECESSARY AND CONTRARY TO THE PUBLIC INTERST". (2) THE BOARD OF COUNTY COMMISSIONERS WOULD ALSO HAVE THE AUTHORITY TO PASS A RESOLUTION FOR THE PURCHASE OF THE ROAD MACHINERY AND EQUIPMENT IN QUESTION, AND TO PAY THE SAME OUT OF ANY UNENCUMBERED APPROPRIATION IN THE COUNTY HIGHWAY FUND AVAILABLE FOR SUCH PURPOSE FOR THE CURRENT FISCAL YEAR, SAID PURCHASE PRICE TO BE AGREED UPON BETWEEN THE BOARD AND THE OWNER OR LESSOR OF SUCH MOTOR PATROL, BUT NOT TO EXCEED THE PRICE STATE IN YOUR LETTER. CITE: 62 O.S. 430.1 [62-430.1] (LEWIS A. WALLACE)